 

EXHIBIT 10.2

 

NON-REVOLVING LINE OF CREDIT
PROMISSORY NOTE

 

$2,750,000.00 January 10, 2020 Note #                      Albuquerque, New
Mexico

 

FOR VALUE RECEIVED, the undersigned Las Fuentes Village II, LLC, a New Mexico
limited liability company (“Maker”), hereby promises to pay to the order of
BOKF, NA dba Bank of Albuquerque (“Lender”), at its office located at 100 Sun
Avenue NE, Suite 500, Albuquerque, New Mexico 87109, or at such other place as
may be designated in writing by the holder of this Non-Revolving Line of Credit
Promissory Note (“Note”), the principal sum of Two Million Seven Hundred Fifty
Thousand and No/100 Dollars ($2,750,000.00), or so much thereof as shall be
disbursed hereunder, together with interest thereon at the rates specified in
this Note, payable as set forth herein.

 

1.             Definitions. As used in this Note, the following terms shall have
the meanings indicated for each:

 

A.           “Business Day” shall mean any day that is not a Saturday, Sunday,
or federal holiday.

 

B.           “Construction Interest Rate” shall mean from and following the date
of this Note, the Loan and the other obligations shall bear interest at LIBOR
(defined below) plus two hundred ninety (290) basis points, adjusted on the date
of any change in LIBOR, as calculated in accordance with paragraph 5 below.

 

C.           “Construction Loan Term” shall mean the period commencing on the
date of this Note and ending on January 10, 2021.

 

D.           “Event of Default” shall have the meaning ascribed to such term in
the Mortgage, including without limitation a default in payment or performance
under this Note.

 

E.           “First Alternate Interest Rate” shall mean a six (6)-year fixed
rate of interest equal to the Seven-Year Treasury Constant Maturity plus two
hundred twenty-nine (229) basis points, as calculated as provided in paragraph 5
below.

 

F.            “Fourth Alternate Interest Rate” shall mean a three (3)-year fixed
rate of interest equal to the Three-Year Treasury Constant Maturity plus two
hundred thirty-three (233) basis points, as calculated as provided in paragraph
5 below.

 

G.           “Interest Rate” shall mean the Construction Interest Rate, the
First Alternate Interest Rate, the Second Alternate Interest Rate, the Third
Alternate Interest Rate, or the Fourth Alternate Interest Rate, as applicable.
The Interest Rate is not necessarily the lowest rate charged by Lender on its
loans. Notwithstanding any language herein seemingly to the contrary: (a) Maker
shall not be obligated to pay in excess of the maximum interest rate permitted
by law for any interest payment period; and (b) upon the occurrence of an Event
of Default, at the option of the holder of this Note, interest will accrue at
the Default Rate. Whenever increases occur in the Interest Rate, Lender, at its
option, may do one or more of the following: (c) increase Maker’s payments of
principal or interest or both, or (d) continue Maker’s payments at the same
amount and increase the final payment.

 



 

 

 

M.          “LIBOR” shall mean a rate (expressed to the fifth decimal place)
equal to (i) the rate of interest which is identified and normally published by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for United States dollars) for loans in United
States dollars for thirty (30) day periods as of 11:00 a.m. (London time), on
the first of each month (or if such day is not a Business Day, the immediately
preceding Business Day) plus (ii) the maximum reserve requirement, if any, then
imposed under Regulation D of the Board of Governors of the Federal Reserve
System (or any successor thereto) for “Eurocurrency Liabilities” (as defined
therein); provided, however, that if LIBOR determined as provided above shall be
less than zero, LIBOR shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding the foregoing, if at any time Lender determines
(which determination shall be conclusive absent manifest error) that (a) ICE
Benchmark Administration no longer reports LIBOR, (b) LIBOR is no longer a
widely recognized benchmark rate for newly originated loans in the U.S.
commercial or syndicated loan market, (c) the applicable supervisor or
administrator (if any) of any applicable interest rate specified herein or any
governmental authority having or purporting to have jurisdiction over Lender has
made a public statement identifying a specific date after which LIBOR shall no
longer be used for determining interest rates for loans in the U.S. commercial
or syndicated loan market, or (d) Lender determines in good faith that the rate
so reported no longer accurately reflects the rate available to Lender in the
London Interbank Market; or (e) if such index no longer exists (or accurately
reflects the rate available to Lender in the London Interbank Market), then
Lender may establish a replacement interest rate, including any necessary
adjustments to any applicable margin (the “Replacement Rate”), in which case,
the Replacement Rate shall replace LIBOR and such applicable interest rate for
all purposes under this Note and the other Loan Documents unless and until (A)
an event described in clauses (i) through (iv) occurs with respect to the
Replacement Rate or (B) the Lender notifies the Maker that the Replacement Rate
does not adequately and fairly reflect the cost to the Lender of funding loans
bearing interest at the Replacement Rate. In connection with the establishment
and application of the Replacement Rate, and notwithstanding anything to the
contrary as may be set forth in Section 12.3 of the Loan Agreement, this Note
and the other Loan Documents shall be amended as may be necessary or
appropriate, in consultation with Maker (but in the sole opinion of the Lender),
to effect the above provisions and the implementation of the Replacement Rate
and, without limitation of Maker’s covenant under Section 6.8 of the Loan
Agreement (Maker consents to any such necessary or appropriate amendments).

 

H.           “Loan” shall mean the loan evidenced by this Note.

 



2

 

 

I.             “Loan Agreement” shall mean the certain Loan Agreement dated the
same date as this Note, between Lender and Maker and pursuant to which this Note
is executed, as modified, supplemented and amended.

 

J.            “Maturity Date” shall mean January 10, 2027, or such earlier date
on which the entire unpaid principal balance of this Note shall be paid or
required to be paid in full, whether by prepayment, acceleration or otherwise.

 

K.           “Mini-Perm Term” if applicable, shall mean the period commencing on
the day following the last day of the Construction Loan Term and ending on the
Maturity Date.

 

L.            “Mortgage” shall mean the Mortgage, Security Agreement and
Financing Statement dated October 11, 2019, and recorded in the real property
records of Sandoval County, New Mexico on October 11, 2019, as Document Number
2019023774, made by Maker, as mortgagor, in favor of Lender, as mortgagee,
securing, among other things, payment of this Note, as modified, supplemented
and amended.

 

M.          “Mortgaged Property” has the meaning given to the term in the
Mortgage.

 

N.           “Second Alternate Interest Rate” shall mean a six (6)-year fixed
rate of interest equal to the Seven-Year Treasury Constant Maturity plus three
hundred twenty-one (321) basis points, as calculated as provided in paragraph 5
below.

 

O.           “Seven-Year Treasury Constant Maturity” means the weekly average
yield on United States Treasury securities, adjusted to a constant maturity of
seven (7) years. If the Seven-Year Treasury Constant Maturity becomes
unavailable during the term of this Loan, Lender may designate a substitute
index after notifying Maker.

 

P.           “Third Alternate Interest Rate” shall mean a three (3)-year fixed
rate of interest equal to the Three-Year Treasury Constant Maturity plus three
hundred (300) basis points, as calculated as provided in paragraph 5 below.

 

Q.           “Three-Year Treasury Constant Maturity” means the weekly average
yield on United States Treasury securities, adjusted to a constant maturity of
three (3) years. If the Three-Year Treasury Constant Maturity becomes
unavailable during the term of this Loan, Lender may designate a substitute
index after notifying Maker.

 

2.             Line of Credit. During the Construction Loan Term this Note may
be advanced in more than one advance. This Note does not evidence a revolving
line of credit. Maker acknowledges and agrees that it does not have the right
under this Note to borrow, pay and re-borrow the loan proceeds. The loan
evidenced by this Note shall be disbursed in accordance with the provisions of
the Loan Agreement.

 



3

 

  

3.            Payments. During the Construction Loan Term, Maker shall make
payments of interest only at the Construction Interest Rate due under this Note
on a monthly basis, beginning on February 10, 2020, and continuing on the same
day of each month thereafter through and including the last month of the
Construction Loan Term. Unless the Loan is converted from the Construction Loan
Term to the Mini-Perm Term, Maker shall make one final payment of all principal
and accrued and unpaid interest and any other amounts due under this Note on the
last day of the Construction Loan Term.

 

So long as no Event of Default exists or would exist but for the giving of
notice or the passage of time, the Loan shall automatically convert to the
Mini-Perm Term upon the expiration of the Construction Loan Term. During the
Mini-Perm Term, if applicable, Maker shall make payments of principal and
interest at the applicable Interest Rate due under this Note on a monthly basis
calculated based on a twenty-five (25) year amortization, beginning the tenth
(10th) day of the month immediately following the last day of the Construction
Loan Term and continuing on the same day of each month thereafter through and
including the month prior to the last month of the Mini-Perm Term. Maker shall
make one final payment of all outstanding principal and accrued and unpaid
interest and any other unpaid sums on the Maturity Date. Upon the occurrence of
an Event of Default, at the option of the holder of this Note, interest shall
accrue at the Default Rate. IN NO EVENT SHALL THE SUM TOTAL OF ALL ADVANCES ON
THE NOTE EXCEED THE FACE AMOUNT OF THE NOTE.

 

During the Mini-Perm Term, so long as no Event of Default exists or would exist
but for the giving of notice or the passage of time, Maker may convert the Loan
from the Construction Interest Rate to either the First Alternate Interest Rate,
the Second Alternate Interest Rate or the Third Alternate Interest Rate. If
Maker wants to convert the Loan from the Construction Interest Rate to either
the First Alternate Interest Rate, the Second Alternate Interest Rate or the
Third Alternate Interest Rate, Maker will so notify Lender with ten (10) days
written notice (the “Conversion Notice”). The Conversion Notice will specify
Maker’s selection of the applicable Interest Rate. Lender shall recalculate the
principal and interest payment due under this Note based on the remaining term
of the Loan and remaining amortization period, and Maker shall make payments of
principal and interest on a monthly basis, beginning on the tenth (10th) day of
the immediately following the date Maker selects the applicable Interest Rate
and continuing on the same day of each month thereafter through and including
the month prior to the Maturity Date.

 

In the event Maker selects the Third Alternate Interest Rate, then at the end of
the three-year fixed period, which is January 10, 2024, the Interest Rate will
convert to the Construction Interest Rate for the remaining term of the Note, or
Maker may select either the Third Alternate Interest Rate or the Fourth
Alternate Interest Rate. Maker will so notify Lender with a Conversion Notice.
The Conversion Notice will specify Maker’s selection of the applicable Interest
Rate. Lender shall recalculate the principal and interest payment due under this
Note based on the remaining term of the Loan and remaining amortization period,
and Maker shall make payments of principal and interest on a monthly basis,
beginning on the tenth (10th) day of the immediately following the date Maker
selects the applicable Interest Rate and continuing on the same day of each
month thereafter through and including the month prior to the Maturity Date.

 



4

 

 

4.            Loan Origination Fee. At the time the Note is signed, Maker shall
remit to Lender a fully earned, non-refundable loan origination fee in the
amount of one-half of one percent (.5%) of the face amount of the Note.

 

5.            Computation of Interest and Related Fees. Interest due under this
Note shall be calculated on the unpaid principal to the date of each installment
paid, and each payment of principal and/or interest made hereunder shall be
credited first to the discharge of interest, and the balance shall be credited
to the unpaid principal sum. All payments of interest shall be computed on the
per annum basis of a year consisting of three hundred sixty (360) days and for
the actual number of days elapsed (including the first day, but excluding the
last if payment is received by the holder of this Note by 1:00 p.m. mountain
daylight time or mountain standard time, whichever is applicable).

 

6.            Default Interest. Subject to the notice and cure provisions
contained in the Mortgage, while any Event of Default exists in the making of
any of the payments herein provided to be made, or in the performance or
observance of any of the terms, covenants or conditions of the Loan Agreement,
this Note, the Mortgage or of any instrument now or hereafter securing payment
of the indebtedness evidenced by this Note, at the option of the holder of this
Note, in its sole discretion, the entire unpaid principal balance hereof shall
bear interest at the rate per annum equal to the applicable Interest Rate,
adjusted as of the date of any change therein, plus five percent (5%) per annum
(the “Default Rate”). During the existence of any such Event of Default, the
holder of this Note may apply payments received on any amounts due hereunder, or
under the terms of any instrument now or hereafter evidencing or amounts due
hereunder, or under the terms of any instrument now or hereafter evidencing or
securing such indebtedness, as the holder may determine, and if the holder of
this Note so elects, notice of election being expressly waived, the principal
hereof remaining unpaid, together with accrued interest, shall at once become
due and payable. Any and all additional interest that has accrued at the rate
provided in this paragraph shall be due and payable at the time of, and as a
condition precedent to, the curing of any Event of Default.

 

7.            Late Fees. Subject to the notice and cure provisions contained in
the Mortgage, to the extent any principal and interest due under this Note is
not paid within fifteen (15) calendar days of the due date therefore, and, to
the extent that the following described fee is deemed to constitute interest,
subject to paragraph 9 of this Note, in addition to any interest or other fees
and charges due hereunder or under this Note, Maker shall pay a late fee equal
to five percent (5%) of the amount of the payment that was to have been made.
Maker agrees that the charges set forth herein are reasonable compensation to
Lender for the acceptance and handling of such late payments.

 

8.            Currency. All sums called for, payable, or to be paid hereunder
shall be paid in lawful money of the United States of America, which, at the
time of payment, is legal tender for the payment of public and private debts
therein. Additionally, Maker shall have the right to make payments by wire
transfer of ACH directly to Lender. Within ten (10) days after written request
by Maker, Lender shall provide wiring and ACH instructions to Maker for all
payment due pursuant to the Loan.

 



5

 

 

9.            Pre-Payment. So long as the Construction Interest Rate, or the
Second Alternate Interest Rate or the Third Alternate Interest Rate are
applicable, this Note may be prepaid in whole or in part without penalty. If
Maker selects either the First Alternate Interest Rate or the Fourth Alternate
Interest Rate, then in the event of prepayment Maker shall be obligated to pay
to Lender, in addition to the remaining balance of the Note plus accrued and
unpaid interest and all other costs and fees to which the Lender is otherwise
entitled, a prepayment penalty equal to the yield maintenance fee. The yield
maintenance fee is:

 

the greater of: (i) one percent (1%) of the Unscheduled Principal Reduction; OR
(ii) the sum of the present value (discounted at Remaining Term Swap Rate) of:

 

a) the remaining scheduled interest payments to be paid on the Unscheduled
Principal Reduction through the end of the Current Fixed Period, less

 

b) the interest payments which would be collected on a new loan of the same
amount as the Unscheduled Principal Reduction through the end of the Current
Fixed Period at the New Fixed Rate.

 

“Current Fixed Period” means, as of the date of any Unscheduled Principal
Reduction, the then current period during which Maker and Lender have agreed to
calculate the interest due on the Loan at a fixed rate.

 

“Current Fixed Rate” means the fixed rate of interest upon which the Loan’s
interest payments are calculated as of the Business Day immediately preceding
any Unscheduled Principal Reduction.

 

“Fixing Date” means the later of the origination date of the Loan or the date
upon which the Current Fixed Rate for the Current Fixed Period was established.

 

“New Fixed Rate” means the rate equal to the sum of (i) the Remaining Term Swap
Rate, plus (ii) the Original Spread.

 

“Original Spread” means the resulting difference when (a) the Original Term Swap
Rate is subtracted from (b) the Current Fixed Rate.

 



6

 

 

“Original Term Swap Rate” means the International Swaps and Derivatives
Association (“ISDA”) mid-market par swap rate (or interpolated rate) as of the
Fixing Date with a term matching the original term of the Current Fixed Period.

 

“Remaining Term Swap Rate” means ISDA mid-market par swap rate (or interpolated
rate) for the term matching the time remaining to the end of the Current Fixed
Period of the Loan on the Business Day immediately preceding the Unscheduled
Principal Reduction.

 

“Scheduled Principal Balance” means, for any period, the outstanding principal
balance anticipated to be due to Lender from any date of determination until the
Maturity Date, that may be determined using the description of the funding and
payment obligations of the Maker contained herein.

 

“Unscheduled Principal Reduction” means any reduction shall occur, for any
reason at any time, in the Scheduled Principal Balance of the Loan, whether
voluntary or involuntary, whether effected by a prepayment or a credit bid or
foreclosure, or whether by reason of acceleration upon an Event of Default or
any transfer or conveyance of any right, title or interest in the Property
giving Lender the right to accelerate the maturity of the Note, or otherwise.

 

10.           Interest Savings Clause. All agreements between Maker and the
holder of this Note are expressly limited so that in no event whatsoever,
whether by reason of disbursement of the proceeds hereof or otherwise, shall the
amount of interest or loan finance charge contracted for, charged or received by
the holder of this Note exceed the highest lawful contractual rate of interest
or the maximum finance charge permissible under applicable federal or state law
which a court of competent jurisdiction, by final non-appealable order,
determines to be applicable hereto. It is the intention of Maker and the holder
of this Note to conform strictly to applicable usury laws from time to time in
force, and all agreements between Maker and the holder of this Note, whether now
existing or hereafter arising and whether oral or written, are hereby expressly
limited so that in no contingency or event whatsoever, whether by acceleration
of the maturity hereof or otherwise, shall the amount paid or agreed to be paid
to the holder of this Note, or collected by the holder of this Note, for the
use, forbearance or detention of the money to be loaned hereunder or otherwise,
or for the payment or performance of any covenant or obligation contained herein
or in the Mortgage or in any other document evidencing, securing or pertaining
to the indebtedness evidenced hereby, exceed the maximum amount permissible
under applicable usury laws. If under any circumstances whatsoever fulfillment
of any provisions hereof or of the Mortgage or any other document evidencing,
securing or pertaining to the indebtedness evidenced hereby, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed or permitted by law, including judicial determination,
then ipso facto, the obligation to be fulfilled shall be reduced to the limit of
such validity; and if under any circumstances the holder of this Note hereby
shall ever receive an amount deemed interest by applicable law which would
exceed the highest lawful rate, such amount that would be excessive interest
under applicable usury laws shall be applied to the reduction of the principal
amount owing hereunder or to other indebtedness secured by the Mortgage and not
to the payment of interest, or if such excessive interest exceeds the unpaid
balance of principal and other indebtedness, the excess shall be deemed to have
been a payment made by mistake and shall be refunded to Maker or to any other
person entitled thereto. All sums contracted for, charged or received by the
holder of this Note for the use, forbearance or detention of the indebtedness of
Maker evidenced hereby, outstanding from time to time shall, to the extent
permitted by applicable law, be amortized, pro-rated, allocated and spread from
the date of disbursement of the proceeds of this Note until payment in full of
such indebtedness so that the actual rate of interest on account of such
indebtedness is uniform through the term hereof. The terms and provisions of
this paragraph shall control and supersede every other provision of all
agreements between the holder of this Note and Maker and any endorser or
guarantor of this Note.

 



7

 

 

11.           Governing Law. Payment of this Note is secured, without
limitation, by the Mortgage, which covers real and personal property located in
Rio Rancho, New Mexico. THIS NOTE AND EACH OTHER LOAN DOCUMENT (AS DEFINED IN
THE LOAN AGREEMENT), AND ALL MATTERS RELATING HERETO OR THERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW MEXICO, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. MAKER
HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE COUNTY OF SANDOVAL, STATE OF NEW MEXICO, AND IRREVOCABLY AGREES THAT,
SUBJECT TO LENDER’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER RELATED DOCUMENTS SHALL BE LITIGATED IN
SUCH COURTS. MAKER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.

 

12.           Remedies. Subject to the notice and cure provisions contained in
the Mortgage, upon the occurrence or existence of any Event of Default, the
holder hereof may, without further notice, declare the entire unpaid principal
balance of this Note and all unpaid, accrued interest on this Note and all other
obligations of the Maker to the holder of this Note, whether direct or indirect,
absolute or contingent, now existing or hereafter arising, immediately due and
payable, without further notice or demand, and the Maker shall pay all such sums
and other obligations. Further, upon the occurrence or existence of any such
Event of Default, the holder of this Note shall be entitled to exercise any or
all remedies provided or referenced in this Note, the Loan Agreement, the
Mortgage or any other instrument or agreement evidencing, securing or relating
to the indebtedness evidenced by this Note and any other rights and remedies
under state or federal law. Failure to exercise any such rights and remedies
upon any Event of Default shall not constitute a waiver of any rights in the
event of any subsequent Event of Default. If this Note is placed in the hands of
an attorney for collection or if collected through the probate court, bankruptcy
court, or by any other legal or judicial proceedings, the Maker agrees and is
obligated to pay, in addition to the sums referred to above, the reasonable
attorneys' fees of the holder of this Note, together with all court costs and
other reasonable expenses paid by such holder.

 



8

 

 

13.           Waiver. The Maker, endorsers, sureties, guarantors and all other
parties who may become liable for all or any part of this Note severally waive
demand, presentment, notice of dishonor, protest, notice of protest, notice of
nonpayment, notice of intent to accelerate, notice of acceleration of the
maturity of this Note and consent to: (a) any and all extensions of time for any
term or terms regarding any payment due under this Note, including partial
payments or renewals before or after maturity; (b) changes in interest rates as
provided in this Note; (c) any substitutions or release of collateral; and (d)
the addition, substitution or release of any party liable for payment of this
Note.

 

14.           Miscellaneous. All notices provided for herein shall be given in
accordance with the provisions of the Loan Agreement.

 

A.           [Intentionally Omitted].

 

B.           This Note is given to evidence an obligation incurred for business
purposes and not for personal, single family residential or agricultural
purposes.

 

C.           This Note may not be terminated orally, but only by a discharge in
writing and signed by the party who is the owner and holder of this Note at the
time enforcement of any discharge is sought.

 

D.           MAKER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE RELATED
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. MAKER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT LENDER HAS RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THE OTHER RELATED DOCUMENTS, AND THAT LENDER WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. MAKER WARRANTS AND REPRESENTS
THAT MAKER HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT MAKER KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

[SIGNATURE ON NEXT PAGE]

 



9

 

 

Signed and delivered effective as of (but not necessarily on) the date set forth
above.

 

“MAKER” LAS FUENTES VILLAGE II, LLC,   a New Mexico limited liability company  
    By   /s/ Carey Plant       Carey Plant, Vice President

 



10

 